            Case 2:19-cr-00141-SWS Document 4 Filed 09/24/19 Page 1 of 2


                                                                               FiLEO
Stuart S. Healy III                                                     U.S. DISTRICT COtjh.
                                                                       OiSTRICTQ.f^ WYOMih.
Wyoming State Bar No. 6-3095
Assistant United States Attorney                                      ZOilSEPZit
District of Wyoming
P.O. Box 668                                                         STEPHAN fiARHiS. CLEiff.
Cheyenne, WY 82003                                                           CHEYENNE
(307)772-2124
stuart.healy@usdoj.gov

                      IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF WYOMING


 UNITED STATES OF AMERICA,

                          Plaintiff,

        V.                                            Case No. lI'Cl'IHI-5

 ANDREW WEAVER,

                          Defendant.



                             MOTION FOR DETENTION HEARING




       The United States moves for pretrial detention of the Defendant, pursuant to 18 U.S.C.

§§ 3142(e) and (f).

       1.      Eligibility of Case. This case is eligible for a detention order because the case

involves the following:

               A felony involving possession of a firearm (see 18 U.S.C.§ 3142(f)(1)(E))

       2.      Reason for Detention. The court should detain the Defendant because there are no


conditions of release which will reasonably assure:

               Defendant's appearance as required
               Safety of any other person and the community

       3.      Rebuttable Presumption.     The United States will not invoke the rebuttable

presumption against the Defendant under § 3142(e).
            Case 2:19-cr-00141-SWS Document 4 Filed 09/24/19 Page 2 of 2




       4.      Time for Detention Hearing. The United States requests the Court conduct the

detention hearing:

               After a continuance of three days

       DATED this _24^day of September 2019.
                                           MARK A. KLAASSEN
                                           United States Attorney


                                    By:
                                           STUART S'TTIEAEY III
                                           Assistant United States Attomey
